Citation Nr: 1602486	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-18 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) prior to April 9, 2015, rated currently as 50 percent disabling.

2.  Entitlement to an increased disability rating for PTSD from April 9, 2015, rated currently as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 through December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased disability rating for PTSD, rated as 50 percent disabling at that time.  The Veteran perfected a timely appeal of that decision.

The Board remanded this matter previously in January 2015 for additional claims development, to include:  obtaining records for VA treatment received by the Veteran from January 2014 through the present and for any other VA and private treatment identified by the Veteran; arranging the Veteran to undergo a VA examination to determine the current symptoms and severity of his PTSD; and readjudication of the appeal by the agency of original jurisdiction (AOJ).

During subsequent development, the Appeals Management Center (AMC) in Washington, D.C. issued a July 2015 rating decision that granted a higher 70 percent disability rating for PTSD, effective April 9, 2015.  Arguments raised in an October 2015 brief submitted by the Veteran's representative indicate that the Veteran is not satisfied with that partial grant.  The Board presumes that the Veteran seeks the maximum available benefit in relation to the disputed issue concerning the rating assigned for his PTSD, and as such, maintains jurisdiction over that issue.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

VA has undertaken efforts to perform the development directed by the Board in the January 2015 remand, and the matter returns to the Board for de novo review.  For the reasons discussed below, still additional development is required in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2009 VA treatment record reflects that the Veteran reported at that time that he was receiving mental health counseling at the Vet Center.  During VA treatment in February 2014, he reported that he was still receiving mental health therapy at the Vet Center with Mr. S, and had been doing so for the past 20 years.

The claims file contains Vet Center treatment records dated only from August 1995 through October 2002.  While treatment records from the Corpus Christi, VA Outpatient Clinic were obtained, the records do not reflect that efforts to obtain any new or additional records from the Vet Center in Corpus Christi, Texas since January 2003 were made.  Significantly, the Corpus Christi outpatient treatment records contain references by other health care provider that the Veteran was receiving counseling from Mr. S; however, recent counseling records from Mr. S. are not currently of record.  Under the circumstances, VA must undertake new efforts to obtain copies of the Veteran's complete records for treatment at the Vet Center since October 2002.  38 C.F.R. § 3.159(c)(1) and (2).

Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered any treatment for his PTSD since February 2015.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to an increased disability rating for PTSD prior to April 9, 2015, rated 50 percent disabling, and from April 9, 2015, rated 70 percent disabling.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for treatment received by him at the Vet Center from October 2002 through the present.  In particular, the Vet Center should be asked to provide any outstanding records from Mr. S. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the current address for the Vet Center location(s) where he has received treatment since October 2002, and, the name(s) and address(es) for any other private and/or VA treatment providers who have rendered mental health treatment since February 2015.

2.  Obtain the Veteran's mental health treatment records from the Vet Center and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for PTSD prior to April 9, 2015, rated 50 percent disabling, and from April 9, 2015, rated 70 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




